NO. 07-02-0127-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL B

                                      AUGUST 20, 2002

                           ______________________________


                 IN THE INTEREST OF TARRA ADAMS, TANEIKA
              ADAMS, THOMAS ADAMS AND MISTI ADAMS, CHILDREN

                         _________________________________

              FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2000-511,605; HONORABLE MACKEY HANCOCK, JUDGE

                          _______________________________

Before BOYD, C.J., and QUINN and JOHNSON, JJ.


       The rights of appellant Kayla Adams Harkness to her minor children were

terminated by order of the trial court dated March 6, 2002. She timely filed a notice of

appeal from that order on March 14, 2002.


       The clerk’s record has since been filed in this matter. Nevertheless, the filing fee

has never been paid, even though no affidavit of indigence has been filed and the court

reporter’s record has not been received. Appellant was notified by letter dated March 18,

2002, that failure to pay the filing fee could result in dismissal of the appeal. By letter dated
August 2, 2002, we notified appellant again that the filing fee had not been paid and the

reporter’s record had never been filed, and she had ten days from the date of the letter to

show cause why the appeal should not be dismissed. See Tex. R. App. P. 42.3. No

response to that letter has been provided.


       Accordingly, the appeal is hereby dismissed.


                                                 Per Curiam


Do not publish.




                                             2